Citation Nr: 0114646	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  99-15 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Determination of a proper initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to May 
1967.  

This matter arises from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  By that decision, the RO granted 
service connection for PTSD, and assigned an initial 30 
percent evaluation for that disability.  The veteran filed a 
timely appeal, and before the case was referred to the Board 
of Veterans' Appeals (Board), the veteran was assigned an 
increased initial 50 percent rating by a September 2000 
rating decision.  He has continued his appeal, contending in 
substance, that the severity of his PTSD is greater than 
reflected by the initial 50 percent rating.  The case has now 
been referred to the Board for resolution.  

As a preliminary matter, the Board observes that in a 
statement dated in March 2001, the veteran, through his 
service representative, raised an issue regarding entitlement 
to a total disability rating based on individual 
unemployability.  As such claim has not been developed or 
otherwise prepared for appellate review, it is referred back 
to the RO for all appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  The veteran's service-connected PTSD is objectively shown 
to be productive of not more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  panic attacks; some impairment of long or 
short-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships.  


CONCLUSION OF LAW

The criteria for assignment of an initial evaluation in 
excess of 50 percent for the veteran's PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic Code 9411 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that the severity of his now 
service-connected PTSD is greater than the initially assigned 
50 percent evaluation.  In such a case, the VA has a duty to 
assist him in developing facts which are pertinent to the 
claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which applies to all pending 
claims for VA benefits, and which provides that the VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by the VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Among its other provisions, this law redefines the 
obligations of the VA with respect to the duty to assist.  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a valid claim.  See VCAA, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA, the VA's redefined 
duty to assist has been fulfilled.  The Board finds that the 
veteran has been provided adequate notice as to the evidence 
needed to substantiate his claim for an increased initial 
rating.  The Board concludes that discussions as contained in 
the initial rating decision, in the statement of the case and 
in subsequent supplemental statements of the case, as well as 
by correspondence to the veteran, have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  
The Board finds, therefore, that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  The Board concludes that the VA does not have 
any further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, signed 
affidavits received from the veteran's ex-wife and from a 
colleague, and personal statements made by the veteran in 
support of his claim.  The Board notes that the veteran 
declined the opportunity to present further evidence and 
testimony at a personal hearing.  The Board is not aware of 
any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim for an 
increased initial rating.  Therefore no further assistance to 
the veteran regarding the development of evidence is 
required, and would otherwise be unproductive.  See generally 
VCAA.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  

Historically, service connection for PTSD was established by 
a June 1998 rating decision.  A 30 percent evaluation was 
initially assigned, effective from February 10, 1998.  The 
veteran appealed that decision, contending that the severity 
of his PTSD warranted assignment of a higher initial rating.  
During the course of his appeal, but before the case was 
referred to the Board for resolution, by a September 2000 
rating decision, the veteran was assigned an increased 50 
percent initial rating.  He now contends that he is 
effectively totally disabled due to his PTSD, and that an 
increased initial rating is therefore warranted.  

The veteran underwent his initial VA rating examination in 
April 1998.  The report of that examination shows that the 
veteran was a college graduate, and that he had worked in 
various capacities following his discharge from service.  The 
veteran's primary occupation involved working for automobile 
dealerships as a car salesman.  He had been married twice 
before, and his most recent marriage had lasted for 15 years 
before his divorce in 1997.  The veteran denied engaging in 
violence towards others, and indicated that he was not 
particularly close to his family.  The veteran reported that 
he had been treated at a local VA Medical Center (VAMC) for 
polysubstance abuse, and that he attended meetings with 
Alcoholics Anonymous and with a veterans' service 
organization.  The veteran indicated that he shared a 
townhouse with another individual, that he prepared some of 
his own meals, and generally ate in restaurants.  According 
to the veteran, he was successfully treated with Paxil before 
his health insurance expired.  On examination, the veteran 
was observed to be casually dressed and reasonably neat in 
appearance.  He was pleasant, oriented, alert, and 
cooperative, according to the examiner.  The examiner noted 
that the veteran's affect was characterized by tension with 
underlying depression, and the veteran seemed to be "a bit 
irritable."  Speech was normal in mechanics and content, 
reflecting the affect and associations which were coherent 
and relevant.  Intellectual functioning was grossly intact, 
but the veteran also reported sleeping in a broken pattern 
with occasional nightmares.  There was no evidence of 
psychosis.  The veteran denied experiencing any homicidal or 
suicidal ideation, but was observed to be depressed.  He was 
characterized as frequently tearful.  The examiner concluded 
with a diagnosis of Axis I PTSD and cocaine abuse.  He also 
offered an Axis V global assessment of functioning (GAF) 
score of 60.  Under the criteria set forth in the Diagnostic 
and Statistical Manual, 4th edition (DSM-IV), a GAF score 
ranging from 51 to 60 is suggestive of moderate symptoms of a 
psychiatric disorder (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflict with peers or co-workers).  

The veteran also underwent a psychological evaluation 
conducted by a VA psychologist in April 1998.  He reported 
having left a job working as a car salesman for 18 years in 
order to undergo chemical dependency treatment in August 
1987.  He was observed to be casually dressed, well groomed, 
alert, and fully oriented.  His posture was open, and he made 
appropriate eye contact with the examiner.  The veteran's 
mood was characterized as tense with a mildly restricted 
affect.  Communication abilities were intact for both 
expressive and receptive modalities, and thought processes 
were clear and goal directed.  Thought content was focused 
primarily on a pattern of successes followed by failures with 
the perceived result that the veteran had lost his wife, and 
his house.  The veteran described experiencing sleep 
difficulties due to nightmares, and recurrent recollections 
of his Vietnam experiences.  The veteran indicated that he 
had a decreased interest in activities, was sad, that he felt 
alienated from others, experienced guilt, had a very low 
tolerance for frustration, and a very short temper.  He did 
not indicate that he experienced any appetite problems, and 
he denied experiencing hallucinatory or delusional symptoms.  
Further, the veteran denied experiencing any suicidal 
ideation.  The examining psychologist indicated that it was 
difficult to determine the extent of functional impairment 
incurred as a result of PTSD in view of the veteran's 
polysubstance abuse problems, but indicated that the 
veteran's PTSD was moderate in severity given the veteran's 
psychological test results.  The examining psychologist 
concluded with an Axis I diagnosis of chronic PTSD, and 
offered an Axis V GAF score of 65.  Under the criteria set 
forth under DSM-IV, a GAF score ranging from 61 to 70 is 
suggestive of some mild symptoms of a psychiatric disorder 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
relationships.  

Clinical treatment records dating from April 1998 through May 
2000 show that the veteran received treatment for his PTSD 
and polysubstance abuse problem during that period.  A 
treatment note dated in April 1999 shows that he was angry 
that his Paxil prescription had run out, and indicated that 
he had given apparently all of his possessions to his ex-wife 
in a divorce settlement.  The veteran reported that he had 
friends in the area in which he lived, and that he had been 
steadily employed at an automobile dealership as a car 
salesman.  The treating physician observed that the veteran 
bragged about the length of time he had spent selling cars, 
and that he was highly skilled at that profession.  The 
treating physician offered that the veteran gave examples of 
his "verbal powers of persuasion."  The veteran continued 
to report experiencing poor sleep interrupted by nightmares, 
and indicated that exposure to July 4th fireworks increased 
his 'brittleness.'  The veteran was noted to have missed a 
number of clinical appointments.  The treating physician 
observed that the veteran was primarily irritable when his 
goals were unmet, and that he inferred that he deserved to be 
well compensated for the time in which he was exposed to a 
large number of body bags during his active service.  The 
veteran described arguments with his ex-wife, boss, and co-
workers at the automobile dealership.  The treating physician 
offered that the veteran's "tales related appeared grandiose 
and lacking in good judgment."  He noted that the veteran 
had recently had his military memorabilia including his 
medals and other items framed which gave him a source of 
pride.  The treating physician concluded with an Axis I 
diagnosis of cocaine dependence and PTSD, and offered an Axis 
V GAF score of 53.  A treatment note dated in December 1999 
shows that a telephone call made by the veteran's treating 
physician to the veteran's automobile dealership disclosed 
that he was no longer employed at that establishment.  Both 
prior and subsequent treatment notes disclose that the 
veteran demanded refills of his prescribed Paxil medication, 
but that after failing to report to numerous clinic 
appointments, the treating physicians declined to prescribe 
any further medication without being able to examine, assess, 
or supervise the veteran's clinical treatment.  The veteran 
was generally characterized as a low risk patient.  

A treatment note dated in March 2000 shows that the veteran 
appeared at the VAMC for a prescription refill after a number 
of missed appointments.  He reported that his PTSD symptoms 
had increased in severity, and that he experienced nightmares 
some two to four times per week, insomnia, feeling 
overwhelmed, daily intrusive thoughts, distress of reminders 
of Vietnam, anhedonia with no enjoyment.  The veteran was 
noted to have showered that day, but he reported that he 
would go for several days at a time without bathing.  The 
veteran also reported that he had lost his job some six 
months ago, but he wanted to continued to be considered 
eligible to work in order to collect unemployment insurance.  

The veteran's ex-wife submitted an affidavit dated in 
November 1998, in which she offered her opinion that the 
veteran suffered from PTSD.  She stated that the veteran's 
drug use had increased after they became married, and that he 
became violent when drinking.  She offered that the veteran 
was unable to manage stresses of everyday problems, and would 
frequently quit jobs after confrontations with his superiors.  
She indicated that the veteran's circle of friends would 
change periodically, and that he did not get along well with 
members of his family.  In addition, the veteran's wife 
stated that he was very competent in performing household 
chores including landscaping, plumbing, and electrical work, 
and that he demanded praise when he completed any particular 
task.  She indicated that during their marriage, the veteran 
became obsessive about chores around the house and the manner 
in which such chores were completed.  According to the 
veteran's wife, he needed ongoing counseling and treatment in 
order to cope with his PTSD and other problems.  

The veteran's colleague, M.K.M. submitted a signed affidavit 
dated in June 1999.  According to M.K.M., he had known the 
veteran for the past 20 years, and indicated that the veteran 
had experienced a series of high and low points in his life 
during course of their association.  He stated that the 
veteran was sincere and well-intentioned, and sought to 
improve his life.  However, according to M.K.M., the veteran 
was never able to 'stabilize' in his personal relationships 
and career choices, but not through a lack of ability or 
integrity.  

The veteran underwent an additional VA rating examination in 
July 2000.  The report of that examination shows that the 
veteran recounted a number of tales surrounding his Vietnam 
service, including having crawled about a missile launching 
apparatus, apparently in order to avert a nuclear explosion, 
and thus saving many lives.  According to the veteran, he had 
experienced bad dreams since returning home from Vietnam, and 
things "just fell apart" for him within the past five 
years.  He stated that he had become angry, depressed, had 
problems with people, and experienced difficulty sleeping.  
The veteran claimed that he "abused his temper" during his 
17 year marriage that had ended three years earlier, that he 
was irrational, and that he had worked as a car salesman and 
lived in "a very fancy home."  The veteran indicated that 
he was divorced, that he was unable to sleep, and that he had 
been fired from his job as a car salesman the previous 
Saturday because of an altercation with his supervisor.  The 
veteran reported that he had some three to six jobs per year, 
and that he was unable to tolerate frustration.  The veteran 
reported that he experienced some suicidal ideation at times, 
but that he would never commit suicide.  He indicated that he 
did not have any homicidal ideation.  In addition, the 
veteran denied using alcohol since 1990 since a conviction 
for driving an automobile under the influence of alcohol, and 
denied undergoing any psychiatric treatment over the years 
although he acknowledged taking Paxil.  The veteran stated 
that he had never been hospitalized, and that he had never 
attempted suicide.  

The veteran indicated that he spent his time working some 60 
hours per week in addition to reading.  He reported that he 
did not have many associates, and that he read when he was 
unable to sleep.  He also reported that he walked a great 
deal at work.  The examiner did not discuss the veteran's 
objectively manifested symptomatology at length.  He offered 
that the veteran dreamed about Vietnam, that he thought about 
Vietnam on a daily basis, and that he avoided things that 
reminded him of Vietnam including any memorabilia relating to 
Vietnam.  The veteran stated that he frequently felt that 
someone was behind him and was going to cause him harm.  He 
indicated that he "could not sleep, that he was irritable, 
angry, short-tempered, and upset."  The examiner noted that 
the veteran was reluctant to discuss his problems, and that 
he appeared to be rather sullen and irritable.  The veteran 
expressed anger towards a variety of entities, and seemed 
irritable, upset, anxious, and angry, according to the 
examiner.  The examiner concluded with a diagnosis of Axis I 
moderate, chronic dysthymia, and moderate, chronic PTSD, and 
chemical dependency in fair remission.  The examiner also 
offered an Axis V GAF score of 60, half of which was 
attributed to PTSD and half to dysthymia.  

Under the criteria for evaluating PTSD disorders, a 50 
percent rating is assigned upon a showing of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week, difficulty in understanding complex 
commands; impairment of short- or long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger in hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).  

Applying the regulations governing the veteran's service-
connected PTSD to the evidence of record, the Board concludes 
that the initially assigned 50 percent evaluation is 
appropriate, and that the preponderance of the evidence is 
against assignment of an evaluation in excess of 50 percent 
under any diagnostic code.  The veteran has argued that his 
symptoms are more severe than reflected by the initially 
assigned 50 percent evaluation.  However, the Board finds 
that the objective medical evidence fails to establish the 
presence of an overall disability picture to the degree of 
severity the veteran has reported.  

The Board first observes that the veteran's assigned GAF 
scores have consistently ranged between 51 and 60 or higher 
throughout the course of his appeal.  Such GAF scores 
generally suggest the presence of a psychiatric disability of 
a moderate degree of severity causing moderate difficulty in 
social or occupational functioning.  The clinical treatment 
records tend to support such GAF scores.  In addition, the 
Board finds that psychiatric symptomatology of a moderate 
degree of severity as suggested by the veteran's GAF scores 
is most consistent with the criteria for a 50 percent 
evaluation as contemplated by the Rating Schedule.  

As noted, the clinical evidence shows that the veteran 
primarily suffers from depression and a history of 
polysubstance abuse.  He has consistently been shown to be 
neat and well groomed in appearance, and has not been 
objectively shown to have suicidal or homicidal ideation.  
While he did, at his most recent VA rating examination of 
July 2000, indicate that he occasionally thought about 
suicide, he conceded that he would never actually commit 
suicide.  

At most, the veteran's objectively manifested symptomatology 
reflects what the rating criteria characterizes as 
occupational and social impairment with reduced reliability 
and productivity due to occasional panic attacks and impaired 
judgment in addition to disturbances of motivation and mood, 
and difficulty in maintaining effective work and social 
relationships.  On that basis, while the veteran has not met 
the full criteria for assignment of a 50 percent evaluation, 
the Board nonetheless finds that such evaluation is 
appropriate.  However, the Board also notes that the veteran 
has not generally been shown to have a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
experience difficulty in understanding complex commands, or 
experience memory impairment.  In her lay affidavit, the 
veteran's wife indicated that the veteran was fully able to 
perform household chores including plumbing, landscaping, and 
electrical work, and indicated that he was generally 
preoccupied with working on cars.  

The Board finds that the record does demonstrate that the 
veteran experiences some impairment in judgment.  His 
treating physician noted in April 1999 that the veteran's 
various 'tales' appeared to be grandiose and demonstrated a 
lack of good judgment.  Such opinion is supported by a review 
of the inconsistent nature of the veteran's accounts of his 
symptomatology and other factual matters of record.  Most 
recently, for example, the veteran reported that he tended to 
avoid all reminders of Vietnam, particularly Vietnam 
memorabilia and other personal reminders.  However, his 
treating physician in April 1999 indicated that the veteran 
had at that time framed his service medals and other 
memorabilia and that such memorabilia gave him a source of 
personal pride.  

The Board recognizes that the veteran experiences difficulty 
in getting along with or maintaining relationships with his 
employers and co-workers.  The record indicates that the 
veteran has reportedly lost a number of jobs which he has 
attributed to symptoms of PTSD.  While the currently assigned 
50 percent evaluation is recognition of the veteran's 
difficulty in establishing and maintaining effective work 
relationships, the Board notes that the veteran's employment 
status at any given time has not been entirely clear during 
much of the pendency of this appeal.  For example, in April 
1999, the veteran indicated that he was steadily employed, 
and that he was noted to have bragged that he was highly 
skilled in car sales, having worked a number of years in that 
profession.  Even on most recent examination, if was not 
clear whether the veteran was working.  In any event, while 
the Board does concede that the record does show some 
occupational impairment, the Board must find that the 
symptomatology shown on repeat examination of the veteran 
simply does not rise to the level required for the next 
higher rating.  Further, with respect to the veteran's social 
impairment, the Board notes that the veteran has reported 
that he did not have many associates.  His wife also 
indicated that the veteran, in her opinion, had only one true 
friend whom the veteran did not see much.  She did, however, 
indicate that the veteran would appear with a variety of 
supposed close friends whom she had never met previously 
although she stated that he often would have a "falling 
out" with such friends.  Such statements, in addition to 
those offered by the veteran's colleague, M.K.M., tend to 
conflict with the veteran's claims of having few associates.  

The Board notes that the evidence does establish that the 
veteran experiences difficulty in his social and work 
relationships, that he experiences some difficulty sleeping, 
and that he experiences occupational and social impairment 
due to his failure to exercise sound judgment and poor 
reliability.  Such symptomatology is contemplated in the 
criteria for assignment of a 50 percent evaluation.  Even so, 
the objective medical evidence fails to show that the 
veteran's symptomatology is of such a degree as to warrant 
assignment of a 70 percent evaluation.  He has not been shown 
to experience suicidal or homicidal ideation as contemplated 
by the rating criteria, he is clearly not shown to be 
incapable of functioning independently as he lives in a town 
house, has an automobile, and does eat out.  Further, the 
veteran is not shown to have obsessional rituals which 
interfere with routine activities, he has been consistently 
shown to be fully oriented, and his social and occupational 
difficulties are not shown to be sufficiently severe as to 
preclude him from establishing or maintaining effective work 
or personal relationships.  Accordingly, based on the 
foregoing, the Board finds that the initially assigned 50 
percent disability evaluation for the veteran's PTSD is 
appropriate, and that the preponderance of the evidence is 
against assignment of a disability evaluation in excess of 50 
percent.  Therefore, the veteran's appeal is denied.  

The Board's decision to deny the veteran's appeal, however, 
does not preclude consideration of his claim on an 
extraschedular basis.  The potential application of Title 38 
of the Code of Federal Regulations (2000), in addition to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2000), have also been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board has carefully considered the veteran's 
contentions in this case.  However, as noted, the objective 
medical evidence fails to establish the presence of an 
overall disability picture to the degree of severity the 
veteran has alleged.  There has been no showing that the 
disability under consideration, PTSD, has caused marked 
interference with employment, has necessitated frequent (or 
any) periods of hospitalization.  The Board finds no evidence 
of an unusual or exceptional disability picture in this case 
which renders impracticable the application of the regular 
schedular standards.  In that regard, the Board observes that 
the applicable rating criteria contemplate higher disability 
ratings for the veteran's PTSD on a schedular basis.  
However, his objectively demonstrated symptomatology has not 
been found to be of such severity as to warrant assignment of 
an initial evaluation in excess of the currently assigned 50 
percent rating on a schedular basis.  Likewise, referral for 
consideration of an extraschedular rating is not warranted 
here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  



ORDER

The initially assigned 50 percent evaluation for PTSD is 
appropriate, and entitlement to assignment of a disability 
evaluation in excess of 50 percent for that disability is 
denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

